Citation Nr: 0728917	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury with variation of lumbosacral joint area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Rating decisions from November 1974, November 1992, December 
1992, August 1999 and November 2000 denied service connection 
for a low back condition.  Thus the veteran's current claim 
is one to reopen.  During the pendency of this appeal, the 
Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), that established 
additional requirements with respect to the content of notice 
for claims to reopen.  Thus remand is necessary to comply 
with VA's obligation to provide notice compliant with the 
additional notice requirements set forth in the Kent decision 
as to the veteran's claim to reopen for service connection 
for a low back condition.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately explains 
to the veteran what information and evidence 
he must submit to reopen the claim for 
service connection for a low back disability 
pursuant to the additional requirements set 
forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist are 
accomplished, the veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



